Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on December 20, 2021 in response to the Office Action of August 20, 2021 is acknowledged and has been entered. Claims 1-10, 12, 14-15 and 17-20 have been amended. Claim 11 has been canceled. Claims 1-10 and 12-20 are pending and under examination in this Office action.

Response to Amendment
The objection to the specification is now withdrawn in view of the amendment to the abstract. 
The objections to claims 2, 4, 7, 9, 19 and 20 are now withdrawn in view of the amendment to the abstract. 
The rejections to claim 11 are now withdrawn in view of the claim cancellation.
Some of the rejections to claims 1-20 under 35 U.S.C. 112(b) and some are maintained as the amendment does not address the issues. Further, new grounds of rejections are raised in view of the amendment. Please below the rejection section for details.
The rejections to claims 1-10 and 13-20 under 35 U.S.C. 103 are maintained. The same references are cited to address the amended features. Please see below the rejection section for details.

Claim Objections
Claims 2, 4, 5, 7, 9, 19 and 20 are objected to because of the following informalities:  
Claim 2, line 2: the term “the wrist pulse signals” should be corrected to –the one or more wrist pulse signals--.
Claim 5, line 2: the term “the wrist pulse signal measurement device” should be corrected to –the wrist pulse measurement device--.
Claim 6, line 4: the term “the digit pulse signal” should be corrected to –the one of the two or more digit pulse signals--.
Claim 7, lines 3-4: the term “the pulse transit time of that waveform feature” should be corrected to –the pulse transit time for the each of the one or more waveform features--.
Claim 8, line 2: the term “for each waveform feature” should be corrected to –for the each of the one or more waveform features--.
Claim 8, line 2: the term “the average arterial path length” should be corrected to –an average arterial path length--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “compare an arrival time of one or more waveform features in the write pulse signals and an arrival time of the corresponding feature in the two or more digit pulse signals” that renders the scope of the claim indefinite: 
(1) The term “one or more waveform features” comprises plural waveform features. It is not clear whether the plural waveform features have the same arrival time, i.e., “an arrival time” as claimed. Similarly, the term “two or more waveform features” refers to plural waveform features. It is not clear if the plural waveform features have the same arrival time, i.e., “an arrival time” as claimed. For examination purpose, the “waveform feature” is interpreted as a pulse signal; 
(2) if Applicant intends to recite one arrival time associated with a waveform feature of a wrist pulse signal, and one arrival time associated with a waveform feature for each of the digit pulse signals, i.e., total three arrival times as illustrated in FIG.4, the claim language should be clarified to properly reflect such; and
(3) currently there are two arrival times recited in the claim. It is not clear how the two arrival times are compared for estimating the arterial structure of the hand. 
claims 19 and 20.
Claim 3 recites “an average time taken for a pulse to travel between the wrist and the digits of a healthy adult” in line 2 that renders the scope of the claim indefinite. It is not clear what data set the average time refers to – does it mean that (1) there is a transit time of a pulse between the wrist to one of the digits, and another transit time of another pulse between the wrist to another one of the digits, or some other situations? Clarification with proper amendment is required. 
Claim 8 recites “…for a healthy adult between the wrist and the digits at which the waveform feature is measured” in lines 3-4. The term “the waveform feature” that is measured at the healthy adult lacks proper antecedent basis. Note that there is no prior recitation that a waveform feature of the healthy adult is measured.
Claim 10 recites in line 4 the term “significantly” that is a relative term which renders the claim indefinite. The metes and bounds of the term "significantly" is not defined by the claim. In addition, in lines 4-5, the term “the pulse wave velocities calculated for all of the other waveform features…” lacks proper antecedent basis. 
Claim 12: it is not clear –
(1) what the link is between “one of the pulse wave velocities calculated for a waveform feature significantly deviates from the pulse wave velocities calculated for the other waveform features” in lines 1-3 and “a pulse wave velocity calculated for one of the one or more waveform features significantly deviates from a mean of the pulse wave velocities calculated for all the other waveform features” recited in lines 2-5 of claim 10. 
(2) in lines 4-5 it recites “ “the estimated arterial path length that was used to calculate the significantly deviating pulse wave velocity”, yet in claims 1, 7, 10 and 12 there is no recitation of a significantly deviating pulse wave velocity is calculated using the estimated arterial path length. Note that in claim 10, the “deviation” refers to a deviation from “a mean of the pulse wave velocities”;
(3) it is not clear whether “the average of the pulse wave velocities calculated for the other waveform features” in line 6 refers to the “mean of the pulse wave velocities calculated for all of the other waveform features” in line 4 of claim 10. If they refer to the same, the claim(s) should be amended to use consistent claim language; and
(4) the term “significantly” in line 3 is a relative term which renders the claim indefinite. The metes and bounds of the term "significantly" is not defined by the claim.
Claim 15: the terms “the location of waveform collision points” and “the deviation” lack proper antecedent basis.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, 10, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu at al., US 2017/0367594 A1, hereinafter Gu, in view of McCombie et al., US 2008/0039731A1, hereinafter McCombie.

Claim 1. Gu teaches in FIGS.1 and 2 “an apparatus for determining the arterial structure of the hand of a subject” ([0016]: FIG.1: a multi-sensor device for determining biometric properties of a subject; and [0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc.), the apparatus comprising: 
“a wrist pulse measurement device configured to measure one or more wrist pulse signals at the wrist of the subject; a digit pulse measurement device configured to measure two or more digit pulse signals at the digits of the hand” ([0002]: a multi-sensor device and methods of using a multi-sensor device for determining one or more biometric properties of a subject; [0022]: the term “biometric properties” is used as a general term to refer to…pulse rate, pulse transit time (PTT), pulse wave velocity (PWV); [0026]: A multi-sensor device may be placed in direct contact with a skin surface of a subject, such as along or around a limb of the subject; and [0023]: the term “limb” is used to refer to a finger, wrist…suitable for taking measurements of a targeted biological structure) – since the multi-sensor device may be placed along or around a finger or wrist, such a device is considered being configured to, i.e., has the capability to, measure one or more write and two or more digit pulse signals; and the apparatus being configured to 
“determine a pulse transit time for each of the one or more waveform features” ([0055]: the processor may be configured to measure a pulse transit time (PTT) and pulse wave velocity (PWV) based on the output signals from sensors at the two different locations along the flexible backing of the multi-sensor device) – the output signals from sensors are considered the “waveform features” as claimed. Since Gu teaches that the pulse transit time is measured based on the output signals from sensors at two different locations in between the pulse travels, such a principle of measuring the pulse transit time is applicable to a pulse signal traveling between any locations where the output signals are measured, i.e., is determined for “each of the one or more waveform features” as claimed, 
“thereby estimating the arterial structure of the hand” ([0022]: cardiovascular properties may include…arterial beat-to-beat distension…arterial cross-sectional area, arterial stiffness; and [0026]: the multi-sensor device may be configured for use in scanning a limb or other body part to search for and obtain biometric measurements of targeted biological structures, such as arteries; [0070]: in implementations in which the targeted biological structure is an artery, the processor 120 or the remote computing device 250 may process the output signal to determine one or more cardiovascular properties, such as arterial distension, cross-sectional area; and [0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc) – the arterial cross-sectional area, the arterial distension and stiffness are considered the arterial structure as claimed.  

Gu does not teach that the pulse transit time is determined by comparing an arrival time of one or more waveform features in the wrist pulse signal and an arrival time of the corresponding feature in the two or more digit pulse signals.
However, in analogous pulse measurement field of endeavor, McCombie teaches “comparing the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals in order to determine a pulse transit time for each of the one or more waveform features” ([0087]: Measurement of the pulse transit time (PTT) between the wrist PPG sensor and the finger PPG sensor is derived from the circulatory waveforms measured at each location. Measurement of PTT is accomplished by computing the difference in the arrival times of a corresponding point of identify on each of the PPG waveforms; and [0036]: FIG.2: the estimation of pulse transit time using the difference in waveform onset time).

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Gu employ such a feature of “compare the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals in order to determine a pulse transit time for each of the one or more waveform features” as taught in McCombie for the advantage of providing a non-invasive device for deriving an output circulatory metric at an extremity of a subject, as suggested in McCombie, [0017] and [0018].

Claim 5. Gu and McCombie combined teaches all the limitations of claim 1, including the feature of measuring the one or more wrist pulse signals and the two or more digit pulse signals (Gu: [0023], [0026] and [0055]; and McCombie: [0087]).
Gu further teaches 
“measure pulse signals with respect to a common time signal” ([0026]: A multi-sensor device may be placed in direct contact with a skin surface of a subject, such as along or around a limb of the subject; [0023]: the term “limb” is used to refer to a finger, wrist…suitable for taking measurements of a targeted biological structure; and [0027]: the sensors of the multi-sensor device may be activated simultaneously).  
	To activate the sensors for measurement is considered to measure “with respect to a common time signal” as claimed.

Claim 7. Gu and McCombie combined teaches all the limitations of claim 1, including the feature of calculating a pulse wave velocity for each of the waveform features (Gu: [0055]).
Gu further teaches calculating a pulse wave velocity for each of the one or rmoe waveform features by 
“dividing an estimated arterial path length by the pulse transit time of that waveform feature” ([0071]: pulse wave velocity (PWV) may use arterial pulse signals from at least two sensors and a value corresponding to the distance propagated along the artery between the two sensor locations).  

Claim 8. Gu and McCombie combined teaches all the limitations of claim 1.
As applied to claim 1, Gu teaches that 
“the estimated arterial path length for each waveform feature is the average arterial path length for a healthy adult between the wrist and the digit at which the waveform feature is measured” ([0055]: the processor may be configured to measure a pulse transit time (PTT) and pulse wave velocity (PWV) based on the output signals from sensors at the two different locations along the flexible backing of the multi-sensor device; and [0071]: pulse wave velocity (PWV) may use arterial pulse signals from at least two sensors and a value corresponding to the distance propagated along the artery between the two sensor locations).
Note that as addressed in the rejection under 35 U.S.C. 112(b), the term “the average arterial path length” is considered indefinite and is interpreted as an arterial path length.

Claim 10. Gu and McCombie combined teaches all the limitations of claim 1.
Gu further teaches 
“determine that the arterial structure is atypical if it is determined that a pulse wave velocity calculated for one of the one or more waveform features significantly deviates from a mean of the pulse wave velocities calculated for all of the other waveform features of the one or more waveform features by more than 1 standard deviation” ([0068]: the processor may apply a correlation function between each output signal and the arterial reference signal in order to compare how well each output signal correlates to the reference signal, and identify the output signal having the strongest correlation value as exhibiting measurements or characteristics of the artery).  
To identify the output signal that correlates the strongest as an exhibiting characteristic of the artery is considered an implicit teaching that an output signal that does not correlate or “deviates” as claimed, represents atypical arterial structure.  

Claim 13. Gu and McCombie combined teaches all the limitations of claim 1.
Gu further teaches 
[0068]: the processor may apply a correlation function between each output signal and the arterial reference signal in order to compare how well each output signal correlates to the reference signal, and identify the output signal having the strongest correlation value as exhibiting measurements or characteristics of the artery).
The reference signal is considered the “known value” as claimed. To identify output signal having the strongest correlation value as exhibiting characteristic of the artery is considered “to determine whether the pulse wave velocities correspond to a known arterial structure of the hand” as claimed.
  
Claim 16. Gu and McCombie combined teaches all the limitations of claim 1.
Gu further teaches that the wrist pulse measurement device comprises 
“an electrocardiography sensor” ([0010]: receiving the output signals from the sensors may include receiving the output signals from…electrocardiogram (ECG) sensors).  

Claim 18. Gu and McCombie combined teaches all the limitations of claim 1.
Gu further teaches estimating the arterial structure of the hand comprises 
“estimating one or more of: a number of arteries present, which arteries are present, the number of and location of arterial branches” ([0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc.). 

Claim 19. Gu teaches in FIGS.2 and 3 “a method of determining the arterial structure of the hand of a subject” ([0018]: FIG.3: a process flow diagram illustrating a method for determining one or more biological properties of a subject using a multi-sensor device; and [0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc), the method comprising: 
“measuring a wrist pulse signal at the wrist of the subject; measuring two or more digit pulse signals, each of the two or more digit pulse signals being measured at a respective digit of the hand” ([0002]: a multi-sensor device and methods of using a multi-sensor device for determining one or more biometric properties of a subject; [0022]: the term “biometric properties” is used as a general term to refer to…pulse rate, pulse transit time (PTT), pulse wave velocity (PWV); [0026]: A multi-sensor device may be placed in direct contact with a skin surface of a subject, such as along or around a limb of the subject; and [0023]: the term “limb” is used to refer to a finger, wrist…suitable for taking measurements of a targeted biological structure); 
“determine a pulse transit time for each of the two or more waveform features” ([0055]: the processor may be configured to measure a pulse transit time (PTT) and pulse wave velocity (PWV) based on the output signals from sensors at the two different locations along the flexible backing of the multi-sensor device), 
[0022]: cardiovascular properties may include…arterial beat-to-beat distension…arterial cross-sectional area, arterial stiffness; [0026]: the multi-sensor device may be configured for use in scanning a limb or other body part to search for and obtain biometric measurements of targeted biological structures, such as arteries; and [0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc).  

Gu does not teach that the pulse transit time is determined by comparing the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in each of the two or more digit pulse signals.
However, in analogous pulse measurement field of endeavor, McCombie teaches “comparing the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals in order to determine a pulse transit time for each of the one or more waveform features” ([0087]: Measurement of the pulse transit time (PTT) between the wrist PPG sensor and the finger PPG sensor is derived from the circulatory waveforms measured at each location. Measurement of PTT is accomplished by computing the difference in the arrival times of a corresponding point of identify on each of the PPG waveforms; and [0036]: FIG.2: the estimation of pulse transit time using the difference in waveform onset time).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Gu providing a non-invasive device for deriving an output circulatory metric at an extremity of a subject, as suggested in McCombie, [0017] and [0018].
.  
Claim 20. Gu teaches in FIGS.1 and 3 “a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed on a processor, cause the processor to perform a method of determining the arterial structure of the hand of a subject” ([0049]: the processor may be dedicated hardware specifically adapted to perform a variety of functions of the flexible sensor strip 100…The processor may be or include a programmable processing unit 121 that may be programmed with processor-executable instructions; and [0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc), the method comprising: 
“obtaining a wrist pulse signal measured at the wrist of the subject and the arrival time of the corresponding feature in two or more digit pulse signals, each of the two or more digit pulse signals being measured at a respective digit of the hand” ([0002]: a multi-sensor device and methods of using a multi-sensor device for determining one or more biometric properties of a subject; [0022]: the term “biometric properties” is used as a general term to refer to…pulse rate, pulse transit time (PTT), pulse wave velocity (PWV); [0026]: A multi-sensor device may be placed in direct contact with a skin surface of a subject, such as along or around a limb of the subject; and [0023]: the term “limb” is used to refer to a finger, wrist…suitable for taking measurements of a targeted biological structure), in order to 
“determine a pulse transit time for each of the one or more waveform features” ([0055]: the processor may be configured to measure a pulse transit time (PTT) and pulse wave velocity (PWV) based on the output signals from sensors at the two different locations along the flexible backing of the multi-sensor device), 
“thereby estimating the arterial structure of the hand” ([0022]: cardiovascular properties may include…arterial beat-to-beat distension…arterial cross-sectional area, arterial stiffness; and [0026]: the multi-sensor device may be configured for use in scanning a limb or other body part to search for and obtain biometric measurements of targeted biological structures, such as arteries; and [0076]: the processor may provide one or more biometric properties or other types of measurements (i.e., location of an artery, artery identification, etc).

Gu does not teach that the pulse transit time is determined by comparing the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals.
However, in analogous pulse measurement field of endeavor, McCombie teaches “comparing the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals in order to determine a pulse transit time for each of the one or more waveform [0087]: Measurement of the pulse transit time (PTT) between the wrist PPG sensor and the finger PPG sensor is derived from the circulatory waveforms measured at each location. Measurement of PTT is accomplished by computing the difference in the arrival times of a corresponding point of identify on each of the PPG waveforms; and [0036]: FIG.2: the estimation of pulse transit time using the difference in waveform onset time).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Gu employ such a feature of “compare the arrival time of one or more waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals in order to determine a pulse transit time for each of the one or more waveform features” as taught in McCombie for the advantage of providing a non-invasive device for deriving an output circulatory metric at an extremity of a subject, as suggested in McCombie, [0017] and [0018].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of McCombie, as applied to claim 1, further in view of Shemesh et al., US 2018/0146870 A1, hereinafter Shemesh.

Claim 2. Gu and McCombie combined teaches all the limitations of claim 1, including the feature that the wrist pulse signal and the two or more digit pulse signals are associated (Gu: [0055]; and McCombie: [0087]).

However, in an analogous PPG-based pulse sensing field of endeavor, Shemesh teaches the claimed feature. 
Shemesh first teaches PPG sensors for measuring pulse data on the wrist and the finger of the patient ([0055]: PPG type sensor outputs may enable the measurement of a subject’s pulse transmit time (PTT) – the time it takes the blood wave to travel from the heart to the measurement area (e.g., wrist); and [0056]: a second PPG sensor in/on the outer part of the wearable band/watch device, may trigger its operation based on pressure sensor signals indicating pressure change/increase (e.g., resulting from finger of wearer contact)).
Shemesh further teaches that the pulse sensing device is further configured to 
“use an expected pulse transit time to associate the pulse signals” ([0100]: Bio-parameter sensors of the composite sensor assembly, and/or of the device, may sense the convey one or more of a wearer’s bio-parameters for comparison against pre-stored reference bio-parameters (such as…age index, PTT etc.); and [0102]: a wearer authentication module integral or otherwise functionally associated with the assembly/device may receive, characterize, and/or compare signals received from the ECG and/or the PPG against one or more references).
The “pre-stored reference bio-parameters” that the PPG signals are compared against is considered the “expected pulse transit time” as claimed. To compare the PPG signals against the references is considered “to associated” the references (i.e., “the expected pulse transit time” as claimed) with the pulse signals as claimed. 
providing proper wearer authentication for an estimation of hemodynamic parameters of a subject as suggested in McCombie, [0100] and [0005].

Claim 3. Gu, McCombie and Shemesh combined teaches all the limitations of claim 2, including the expected pulse transmit time (Shemesh: [0100] and [0102]).
Neither Gu nor McCombie teaches that the expected pulse transit time is the average time taken for a pulse to travel between the wrist and the digits of an adult.
However, in an analogous PPG-based pulse sensing field of endeavor, Shemesh teaches that 
“the expected pulse transit time is an average time taken for a pulse to travel between the wrist and the digits of a healthy adult” ([0100]: Bio-parameter sensors of the composite sensor assembly, and/or of the device, may sense and convey one or more of a wearer’s bio-parameters for comparison against pre-stored reference bio-parameters (such as…age index, PTT etc.)).  
As applied to claim 2, the “pre-stored reference bio-parameters” that the PPG signals are compared against is considered the “expected pulse transit time” as claimed. Such a pre-stored reference bio-parameters taking into account of an age index is considered an “expected pulse transit time of an adult”.

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the expected pulse transit time of Gu and McCombie employ such a feature of being “the time taken for a pulse to travel between the wrist and the digits of an adult” as taught in Shemesh for the advantage of providing proper wearer authentication for an estimation of hemodynamic parameters of a subject as suggested in Shemesh, [0100] and [0005].

Claim 4. Gu, McCombie and Shemesh combined teaches all the limitations of claim 2, including the expected pulse transmit time (Shemesh: [0100] and [0102]).
Neither Gu nor McCombie teaches that the expected pulse transit time is estimated using one or more of a height, weight, age and hand size of the subject.
However, in an analogous PPG-based pulse sensing field of endeavor, Shemesh teaches that 
“the expected pulse transit time is estimated using an age of the subject” ([0100]: Bio-parameter sensors of the composite sensor assembly, and/or of the device, may sense and convey one or more of a wearer’s bio-parameters for comparison against pre-stored reference bio-parameters (such as…age index, PTT etc.)).  
As applied to claim 2, the “pre-stored reference bio-parameters” that the PPG signals are compared against is considered the “expected pulse transit time” as claimed. Such a pre-stored reference bio-parameters taking into account of an age 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the expected pulse transit time of Gu and McCombie employ such a feature of being “estimated using an age of the subject” as taught in Shemesh for the advantage of providing proper wearer authentication for an estimation of hemodynamic parameters of a subject as suggested in Shemesh, [0100] and [0005]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of McCombie, as applied to claim 7, further in view of Hill et al., US 2017/0119265 A1, hereinafter Hill.

Claim 9. Gu and McCombie combined teaches all the limitations of claim 7, including the estimated arterial path length for each waveform feature (Gu: [0071]).
Neither Gu nor McCombie teaches that the estimated arterial path length for each waveform feature is estimated using one or more of a height, weight, and age and hand size of the subject.  
However, in an analogous PPG-based pulse sensing field of endeavor, Hill teaches that the estimated arterial path length for each waveform feature is 
“estimated using an age of the subject” ([0019]: a third database of information cross-referencing age as compared to whole-arm PWV. Whole-arm PWV measures a distance between a superasternal notch and index finger, divided by a transit time of an arterial pulse from the heart to the index finger tip).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the estimated arterial path length of Gu and McCombie employ such a feature of being “estimated using an age of the subject” as taught in Hill for the advantage of obtaining an accurate measurement by parameterizing the demographic features of the a patient, as suggested in Hill, [0004] and [0012]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of McCombie, as applied to claim 1, further in view of Hoctor et al., US 2005/0143640 A1, hereinafter Hoctor.

Claim 14. Gu and McCombie combined teaches all the limitations of claim 7, including the estimate of the arterial structure of the hand based on the PTT and PWV (Gu: [0022] and [0026] and [0055]).
Neither Gu nor McCombie teaches refining the estimate of the arterial structure of the hand using the time of arrival of a reflected pulse waveform.
However, in analogous pulse measurement field of endeavor, Hoctor teaches
“refine the estimate of the arterial structure of the hand using a time of arrival of one or more reflected waveforms” ([0094]: a pulse wave velocity estimation technique is provided based on ultrasound measurements with corrections for reflections).

 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Gu employ such a feature of “refine the estimate of the arterial structure of the hand using the time of arrival of a reflected pulse waveform” as taught in Hoctor for the advantage of obtaining “the actual pulse wave velocity that is unbiased by reflection”, as suggested in Hoctor, [0094].

Examiner’s Notes
Claims 12 and 15, though are not rejected under any prior arts, do not have allowable subject matter identified, either. These claims remain being rejected under 35 U.S.C. 112(b) because their scopes remain being indefinite and unclear. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation recited in claim 6 in regard to the features of “if only one waveform feature is detected in a digit pulse signal, vary the expected pulse transit time until two 
The limitation recited in claim 17 in regard to the features of “estimating the number of arteries present in the wrist and normalizing the wrist pulse signal with respect to the number of arteries present in the wrist", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments in regard to the teaching of Gu and McCombie have been fully considered but they are not persuasive based on the following considerations:
In the Remarks, Applicant asserted on p.13, ¶-2 that “Gu is silent as to specifically using the multi-sensor device to determine the arterial structure of the hand of a subject. As described at page 5, lines 16-18 of the specification as filed, estimating the arterial structure of the hand may include estimating the number of arterials present, which arteries are present, the number of and location of arterial branches”. Examiner respectfully disagrees and notes that, in the independent claims 1, 19 and 20, the claim merely broadly recites “the arterial structure”. The asserted features associated with the arterial structure are not recited in claims 1, 19 or 20. The asserted features in regard to the number and the location of the arteries or the arterial branches are recited in claim 
In the Remarks, Applicant asserted on p.13, ¶-3 that “Gu does not describe an apparatus “being configured to compare the arrival time of one ore waveform features in a wrist pulse signal and the arrival time of the corresponding feature in two or more digit pulse signals in order to determine a pulse transit time for each of the one or more waveform features”. Examiner respectfully disagrees and notes that, in the rejection to claims 1, 19 and 20, Gu teaches the use of the pulse arrival times to determine the pulse transit time at two different locations. McCombie is cited to cure the deficiency of Gu for the apparatus being configured to compare the pulse arrival time at two different locations, i.e., the wrist and the digit as claimed, when determining a pulse transit time. Gu and McCombie combined therefore is considered providing sufficient teaching for the apparatus to determin a pulse transit time by comparing the pulse arrival times. 
Examiner notes that the rejection under 35 U.S.C. 112(b) is maintained in regard to the comparison of the arrival times. FIG.4 appears to disclose a transit time from the wrist to one digit, and another transit time from the wrist to another digit. It is not clear whether that is the scope that Applicant attempts claim. The scope of the claim is still unclear with the amendment. 
In the Remarks, Applicant asserted on p.14, ¶-2 that “McCombie, however, does not specifically disclose “an apparatus for determining the arterial structure of the hand of a subject…McCombie is silent as to any determination of arterial structure”. Examiner respectfully notes that, as aforementioned, Gu is relied upon for the teaching of a determination of arterial structure, either for a broad scope of an arterial structure in 
In the Remarks, Applicant asserted on p.15, ¶-2 various features associated with the arterial arrangement of the hand. Examiner respectfully notes that, none of these features is recited in the claims. If Applicant believes that these features are sufficient to distinguish the claimed invention from the cited prior arts, they should be recited in the claims. 
Based on the above considerations, claims 1-10 and 12-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.